COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                §

 BRIAN ANTHONY ENGLETON,                        §               No. 08-13-00077-CR

                      Appellant,                §                 Appeal from the

 v.                                             §                120th District Court

 THE STATE OF TEXAS,                            §             of El Paso County, Texas

                        State.                  §               (TC# 20110D03822)

                                             §
                                           ORDER

       The Court has this day considered the Honorable Maria Salas-Mendoza’s request for
extension of time to conduct the hearing and concludes the motion should be GRANTED.

        Therefore, the trial court has until January 14, 2014 to hold the hearing pursuant to this
Court’s order of December 9, 2013. The District Clerk shall prepare and forward a supplemental
clerk’s record containing the trial court’s orders and/or findings on or before January 16, 2014.
Further, the transcription of the hearing shall be prepared, certified and filed with this Court on
or before January 16, 2014.

               IT IS SO ORDERED this 16th day of December, 2013.


                                             PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.